UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA
_______________________________
                                )
DAVID S. BRAUN,                 )
                                )
          Plaintiff,            )
                                )
     v.                         ) Civ. Action No. 17-1050 (EGS)
                                )
OFFICE OF MANAGEMENT AND        )
BUDGET,                         )
                                )
          Defendant.            )
                                )

                       MEMORANDUM OPINION

     Plaintiff, David Steven Braun, alleges that defendant,

Office of Management and Budget (“OMB”), must be compelled to

“process and settle” four claims that Mr. Braun has submitted to

federal agencies requesting various forms of relief. Mr. Braun

asserts that such an order would be proper under the Barring

Act, 31 U.S.C. § 3702(a)(4), which he submits requires the

federal government to settle all claims.

     Pending before the court are three motions. First, OMB

moves to dismiss Mr. Braun’s claims pursuant to Federal Rule of

Civil Procedure 12(b)(6). See Def.’s Mot. to Dismiss, ECF No.

12. Second, Mr. Braun asks that the Court order OMB to process

one of his four claims “independently from the other three.” See

Pl.’s Mot. to Process Fourth Claim, ECF No. 15. Third, Mr. Braun

requests that the Court schedule a Rule 16 conference so that

the parties can move toward summary judgment. See Pl.’s Mot. for

                                1
  a Rule 16(b)(1)(B) Conf., ECF No. 17. For the following reasons,

  the Court GRANTS OMB’s motion to dismiss, and DENIES Mr. Braun’s

  motion to process the fourth claim and motion for a Rule 16

  conference as moot.


I.     BACKGROUND

            A. Factual Background

          Mr. Braun asserts that the basis of this lawsuit are four

     claims that he has submitted to various agencies. See Compl.,

     ECF No. 1 at 1. 1 Specifically, he points to the following four

 claims:

               a. Claim Exhibit 1 shows the submission of a
               claim based on a [National Security Agency]
               record request denial. This falls under the
               Privacy Act.

               b. Claim Exhibit 2 shows a claim submission
               based on a [Federal Communications
               Commission] record request denial. This
               claim is governed buy 2 the Privacy Act.

               c. Claim Exhibit 3 shows a claim submission
               based on a [Federal Bureau of Investigation]

  1    Mr. Braun does not number all of the paragraphs in his
  complaint, nor does his complaint contain page numbers. As such,
  for ease of reference, the Court refers to both the paragraph
  numbers (where available) and the page numbers designated by ECF
  when citing to the complaint. Likewise, because Mr. Braun does
  not include page numbers on the exhibits to his complaint or his
  motion papers, the Court refers to the page numbers designated
  by ECF when citing to these documents.
  2
       Mr. Braun's complaint and motion papers are riddled with
  significant spelling and grammatical errors. Accordingly, the
  Court does not include [sic] after each error when quoting Mr.
  Braun's complaint or motion papers.

                                     2
          record request denial. This claim is
          Governed buy the Privacy Act.

          d. Claim Exhibit 4 shows a claim that was
          based on add hock court cases and tort
          submissions as well as one privacy act case.
          This was small and intended to be processed
          easily and quickly.

Compl. ¶ 1, ECF No. 1 at 2.

     Mr. Braun also attaches 33 pages of exhibits to his

complaint. See ECF No. 1-1. Mr. Braun’s exhibits indicate that

the first claim at issue in this lawsuit was created “when the

[National Security Agency] FOIA/PA office denied [his] record

request for result of investigation/contacts” that he had made

to that agency. Compl. Ex. 1, ECF No. 1-1 at 1. Mr. Braun states

that he “did notify the agency that [he] believed [he] had a

claim with a standard form 95 on 2/3/2014.” Id. 3 Mr. Braun

acknowledges that a magistrate judge in a federal civil suit

related to his records request to the National Security Agency

dismissed Mr. Braun’s case after finding that the records were

properly withheld by the agency. Id.

     Mr. Braun’s second claim was submitted to OMB as an

“official request to initiate a settlement/claim against the US

government for correcting the liability that was created when



3
     Standard Form 95 is a form developed by the Department of
Justice to facilitate agency processing of claims under the
Federal Tort Claims Act. Chung v. Chao, 518 F. Supp. 2d 270, 272
n.2 (D.D.C. 2007).
                                3
the [Federal Communications Commission] Denied [his] [FOIA]

request’s for results off investigation from the consumer call

Center and [Federal Communications Commission] Enforcement.”

Compl. Ex. 2, ECF 1-1 at 2. Mr. Braun again acknowledges that a

federal court upheld the agency’s denial of his record request.

Id. Mr. Braun further asserts that, after the denial of his

request, he submitted a claim on Standard Form 95 to the Federal

Communications Commission in which he had requested $300,000 “a

month for life in financial assistance.” Id.

     Mr. Braun’s third claim was also submitted to OMB. This

claim related to the Federal Bureau of Investigation’s denial of

a “records request for all off the results for requested

criminal investigations.” Compl. Ex. 3, ECF No. 1-1 at 3. Mr.

Braun again acknowledges that a federal court found that the

records were properly withheld and again asserts that he

submitted a Standard Form 95 requesting damages. See id., ECF

No. 1-1 at 6, 10.

     Finally, Mr. Braun’s fourth claim to OMB is based on a tort

claim submitted to the Social Security Administration. See

Compl. Ex. 4, ECF No. 1-1 at 11-13. This claim appears to stem

from the Social Security Administration’s delay in approving Mr.

Braun’s request for disability payments. Id. at 11.

     In this lawsuit, Mr. Braun asserts that, pursuant to 31

U.S.C. § 3702(a)(4), "the Federal Government is required to

                                4
      settle all claims." Compl., ECF No. 1 at 4. Accordingly, he asks

      that OMB "simply introduce an Attorney and process and Seattle

      the submitted claims as it would for any other US citizen." Id.

      at 5. Mr. Braun also requests that the Court “unbundle[]” the

      four claims and process the fourth claim on an expedited basis.

      See Pl.’s Mot. to Process the Fourth Claim, ECF No. 15. Finally,

      Mr. Braun requests a Rule 16 conference to “discuss facilitating

      settlement . . . or setting a scheduling order for say putting

      the 4 claims on the docket as a summary judgment and allowing

      the bench to process the claim as a Judgment.” See Pl.’s Mot.

      for Rule 16(b)(1)(B) Conf., ECF No. 17.


II.     LEGAL STANDARD

          A motion to dismiss pursuant to Federal Rule of Civil

  Procedure 12(b)(6) tests the legal sufficiency of a complaint.

  Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). A

  complaint must contain "a short and plain statement of the claim

  showing that the pleader is entitled to relief, in order to give

  the defendant fair notice of what the . . . claim is and the

  grounds upon which it rests." Bell Atl. Corp. v. Twombly, 550

  U.S. 544, 555 (2007) (internal quotation marks omitted).

          Despite this liberal pleading standard, to survive a motion

  to dismiss, a complaint "must contain sufficient factual matter,

  accepted as true, to state a claim to relief that is plausible


                                      5
    on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

    (internal quotation marks omitted). A claim is facially

    plausible when the facts pled in the complaint allow the court

    to "draw the reasonable inference that the defendant is liable

    for the misconduct alleged." Id. The standard does not amount to

    a "probability requirement," but it does require more than a

    "sheer possibility that a defendant has acted unlawfully." Id.

         "[W]hen ruling on a defendant's motion to dismiss [pursuant

    to Rule 12(b)(6)], a judge must accept as true all of the

    factual allegations contained in the complaint." Atherton v.

    D.C. Office of the Mayor, 567 F.3d 672, 681 (D.C. Cir. 2009)

    (internal quotation marks omitted). In addition, the court must

    give the plaintiff the "benefit of all inferences that can be

    derived from the facts alleged." Kowal v. MCI Commc'ns Corp., 16

    F.3d 1271, 1276 (D.C. Cir. 1994). A "pro se complaint is

    entitled to liberal construction." Washington v. Geren, 675 F.

    Supp. 2d 26, 31 (D.D.C. 2009) (citation omitted). Even so,

    "[t]hreadbare recitals of the elements of a cause of action,

    supported by mere conclusory statements" are not sufficient to

    state a claim. Iqbal, 556 U.S. at 678.


III.   ANALYSIS

         Mr. Braun brings this lawsuit pursuant to the Barring Act,

    31 U.S.C. § 3702(a). In relevant part, that statute provides:


                                    6
               (a) Except as provided in this chapter
          or another law, all claims of or against the
          United States Government shall be settled as
          follows:

               (1) The Secretary of Defense shall
          settle--

               (A) claims involving uniformed service
          members' pay, allowances, travel,
          transportation, payments for unused accrued
          leave, retired pay, and survivor benefits;
          and

               (B) claims by transportation carriers
          involving amounts collected from them for
          loss or damage incurred to property incident
          to shipment at Government expense.

               (2) The Director of the Office of
          Personnel Management shall settle claims
          involving Federal civilian employees'
          compensation and leave.

               (3) The Administrator of General
          Services shall settle claims involving
          expenses incurred by Federal civilian
          employees for official travel and
          transportation, and for relocation expenses
          incident to transfers of official duty
          station.

               (4) The Director of the Office of
          Management and Budget shall settle claims
          not otherwise provided for by this
          subsection or another provision of law.

Id. Mr. Braun points to this last provision which requires OMB

to “settle claims not otherwise provided for” as support for his

requested relief – i.e., an order compelling OMB to process the

four outstanding claims previously submitted by Mr. Braun to

various agencies.



                                7
     In its motion to dismiss, OMB asserts that Mr. Braun’s

lawsuit must be dismissed because the four claims arise under

other, specific statutes, thereby precluding recovering under

the Barring Act. See Def.’s Mot. to Dismiss, ECF No. 12 at 5.

Specifically, because Mr. Braun’s claims arise under the Privacy

Act and the Social Security Act, OMB argues that they are not

subject to the catch-all provision of the Barring Act. Id.

(citing West’s Fed. Admin. Prac. § 516). 4

     The Barring Act specifically directs OMB to settle claims

“not otherwise provided for by this subsection or another

provision of law.” 31 U.S.C. § 3702(a)(4). Here, three of Mr.

Braun’s claims are governed by the Privacy Act, while the fourth

is governed by the Social Security Act. See generally Compl. and

Exs. 1-3, ECF Nos. 1 and 1-1. Mr. Braun’s only remedy for a

denial of access to records under the Privacy Act is an order to

the agency to provide the improperly withheld records. 5 U.S.C.

§ 552(a)(g)(3)(A). The Court may also order the agency to pay

reasonable attorneys’ fees. Id. § 552(a)(g)(3)(B). Plaintiff is

not entitled to any other damages. Because these provisions of

the Privacy Act govern Mr. Braun’s first three claims, he cannot


4
     Although the treatise cited pertains to the Government
Accountability Office – an agency that reports to Congress and
is not part of the executive branch – the treatise explains that
the Legislative Branch Appropriations Act of 1996 transferred
claim settlement authority from the Government Accountability
Office to OMB. See West’s Fed. Admin. Prac. § 516 n.1.
                                8
pursue these claims under the Barring Act. See 31 U.S.C. §

3702(a) (explaining that the section applies “[e]xcept as

provided in this chapter or another law”). Likewise, the Social

Security Act sets forth the sole basis for challenging a denial

of disability benefits, and damages are not available to Mr.

Braun under that Act. See 42 U.S.C. § 405(g); Rattler v. Sec. of

Health and Human Servs., No. 11-cv-729, 2011 WL 3841604 (D.D.C.

2011). Accordingly, Mr. Braun may not pursue his fourth claim

under the Barring Act either. Therefore, OMB’s motion to dismiss

the complaint is GRANTED, and this case is DISMISSED. Moreover,

in light of the dismissal of Mr. Braun’s claims, his motion to

process the fourth claim independently is denied as moot, as is

his motion for a scheduling conference. An appropriate Order

accompanies this Memorandum Opinion.



     SO ORDERED.


SIGNED:   Emmet G. Sullivan
          United States District Judge
          March 20, 2018




                                9